COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  HIBERNIA ENERGY III, LLC AND TRP                §             No.08-21-00092-CV
  MIDLAND LLC,
                                                  §               Appeal from the
                       Appellants,
                                                  §             112th District Court
  v.
                                                  §          of Reagan County, Texas
  FERAE NATURAE, LLC,
                                                  §               (TC# CV02322)
                        Appellee.
                                             §
                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until February 11, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Bradley H. Bains, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before February 11, 2022

       IT IS SO ORDERED this 4th day of January, 2022.


                                     PER CURIAM


Before Rodriguez, C.J., Palafox, and Alley, JJ.